Foed, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEEEBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, that the items of merchandise marked “A” and initialed L.F.X.P. (Initials) by Import Specialist Leonard F. X. Pickel (Specialist’s Name) on the invoices covered by the protests herein, assessed with duty at the rate of 25 per centum ad valorem and $1.50 per dozen under paragraph 1504(b) (4), Tariff Act of 1930, as modified by T.D. 52739, consist of hoods bearing item numbers 858 and 859 similar in all material respects to the items bearing the same numbers, the subject of Accurate Millinery Co. v. United States, 58 Cust. Ct. 316, C.D. 2976, and therein held to be dutiable at the rate of 11% per centum ad valorem and 23 cents per dozen under paragraph 1504(b)(2), Tariff Act of 1930, as modified by T.D. 54108, as hoods, not blocked or trimmed, in chief value of ramie, bleached, dyed, colored, or stained.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2976 may be incorporated and made a part of the record herein.
Plaintiff limits their claim herein to 11% per centum ad valorem and 23 cents per dozen under paragraph 1504 (b)(2).
The protests herein are submitted for decision on this stipulation of fact.
Accepting the foregoing stipulation of facts and following the authority cited, Accurate Millinery Co. v. United States, 58 Cust. Ct. 316, C.D. 2976, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist are properly dutiable as hoods, not blocked or trimmed, in chief value of ramie, bleached, dyed, colored, or stained, at the rate of 11% per centum ad valorem and 23 cents per dozen under the provisions of paragraph 1504(b) (2), Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.